


Exhibit 10.29

 

BUFFALO WILD WINGS, INC.

EXECUTIVE OFFICER COMPENSATION ARRANGEMENTS

FOR FISCAL YEAR 2009

 

The base salaries for the Buffalo Wild Wings, Inc. executive officers for fiscal
year 2009 are set forth below. In addition, the executive officers participate
in our 401(k) plan and medical and disability plans, as well as other
compensatory plans, contracts and arrangements which are filed as exhibits to
our Form 10-K for the fiscal year ended December 28, 2008.

 

Executive Officer and Title

2009 Annual Base Salary

 

 

Sally J. Smith

$560,000

Chief Executive Officer and President

 

 

 

Mary J. Twinem

$350,000

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

James M. Schmidt

$295,000

Executive Vice President, General Counsel and Secretary

 

 

 

Judith A. Shoulak

$295,000

Senior Vice President, Operations

 

 

 

Kathleen M. Benning

$252,000

Senior Vice President, Marketing and Brand Development

 

 

 

Linda G. Traylor

$248,000

Senior Vice President, Human Resources

 

 

 

Mounir N. Sawda

$227,000

Senior Vice President, Franchise and Development

 

 

 

 


--------------------------------------------------------------------------------